Citation Nr: 0328729	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to April 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  In May 2001, the 
Board remanded the case for further development.  In March 
2003, the Board undertook additional development of the 
evidence under 38 C.F.R. § 19.9(a)(2).

The matter of the schedular rating for PTSD will be addressed 
in a REMAND which follows this decision.


FINDING OF FACT

The veteran's sole service-connected disability, PTSD rated 
70 percent, is shown to be of such nature and severity as to 
preclude his participation in any substantially gainful 
employment.


CONCLUSION OF LAW

The schedular requirements for establishing entitlement to 
TDIU are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.341, 
4.16 (2003).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.  VA has 
not fully complied with the mandates of the VCAA or with 
subsequent related decisions by the United States Court of 
Appeals for Veterans Claims (Court) and the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
including Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), in 
which the Federal Circuit determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a), and 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  However, in light of the disposition, the Board 
finds no good reason to delay a decision on the matter 
addressed on the merits below by remanding it for AOJ review.

II. Factual Background and Analysis

The veteran asserts that his sole service-connected disorder, 
PTSD, renders him unemployable.  

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341 and 4.16.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Here, the veteran's sole service-connected disability is 
PTSD, rated 70 percent.  Thus, the 38 C.F.R. § 4.16 schedular 
requirements for TDIU are met.   

In September 2003, the veteran was examined (at the Board's 
request) by a VA physician who reviewed the claims file.  The 
examiner provided a lengthy discussion as to the history and 
current severity of the veteran's PTSD.  With regard to the 
veteran's PTSD and its impact on his employability the 
examiner reported that while the veteran was generally able 
to maintain employment over the years, his work performance 
was impacted by his difficulty getting along with supervisors 
and co-workers, leading to being fired from several jobs.  
The veteran experienced an on-the-job back injury in 1996, 
but  reportedly continued to work subsequent to his back 
injury.  The examiner noted that the veteran did not return 
to employment after his hospitalization at the Menlo Park 
PTSD program in 1997.  She noted that during that 
hospitalization his psychiatric condition was unstable enough 
that he was not allowed to participate in the combat exposure 
treatment portion of the PTSD program.  He was hospitalized 
on multiple occasions from 1995 to 1997.  The examiner 
further noted that while the PTSD symptoms appeared to have 
stabilized somewhat in the absence of alcohol and with use of 
psychiatric medications, treatment records over the past year 
suggested a rather tenuous stability which fluctuated with 
changes in medication.  She also indicated that the veteran 
appeared to have a baseline level of anger and rage which the 
medications usually kept under control, but continued to 
experience angry episodes which were generally focused on his 
fianceé and her daughter.  The examiner specifically opined 
that the veteran's "anger, problems with authority figures, 
lack of concentration and sedation from his medications make 
him unemployable at this time due to his PTSD".  There is no 
competent (medical) evidence to the contrary.  

Accordingly, the evidence establishes that the veteran's only 
service-connected disorder, PTSD rated 70 percent, renders 
him unable to engage in substantially gainful occupation.  
The requirements for establishing entitlement to TDIU are 
met, and TDIU is warranted.  


ORDER

TDIU is granted, subject to the regulations governing payment 
of monetary awards.


REMAND

As noted above, in DAV, supra, the Federal Circuit determined 
that 38 C.F.R. § 19.9(a)(2) was inconsistent with 38 U.S.C. § 
7104(a).  The Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
was contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence, and invalidated 
38 C.F.R. § 19.9(a)(2)(ii).  

Here, evidence added to the record pursuant to the Board 
development includes the report of a September 2003 
examination pertaining to the veteran's PTSD.  This evidence 
has not been considered by the RO, and the appellant has not 
waived initial AOJ consideration of the evidence.   

Additionally, on November 9, 2000, the VCAA became law.  
Regulations implementing the VCAA have also been published.  
The VCAA and implementing regulations apply in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
Court provided guidance regarding notice requirements under 
the VCAA.  The notice provided to the veteran in this case 
does not appear to be adequate under the Quartuccio 
guidelines.  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in DAV, supra, 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded 
anyway for additional development and to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding any information previously 
provided, a full year is allowed for response to a VCAA 
notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. 
Principi, and any other applicable 
legal precedent.  In particular, the 
RO should ensure that the veteran is 
advised specifically of what he needs 
to establish his claim (for a rating 
in excess of 70 percent for PTSD), 
what the evidence shows, and of his 
and VA's respective responsibilities 
in claims development.  The veteran 
should be afforded the requisite 
period of time to respond.

2.  Thereafter, the RO should 
readjudicate the claim for entitlement 
to a schedular rating in excess of 70 
percent for PTSD, in light of all 
additional evidence received since the 
last Supplemental Statement of the 
Case (SSOC), in October 2002.  If this 
benefit sought remains denied, the 
veteran should be issued an 
appropriate SSOC and afforded the 
requisite period of time to respond.  
The case should then be returned to 
the Board for further appellate 
review, if otherwise in order.  No 
action is required of the appellant 
unless he is notified.

The purposes of this remand are to meet due process 
requirements, and provide adequate notice and assistance.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



